EXAMINER’S COMMENT
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is pending in the application.
Applicant’s amendment to the claims, filed on July 21, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on July 21, 2022, is acknowledged.
Applicant’s remarks filed on July 21, 2022 in response to the non-final rejection mailed on April 22, 2022 have been fully considered.  

Sequence Compliance
In view of the applicant’s instant amendment to the specification, the requirements for a sequence listing have been perfected.

Specification/Informalities
The objection to the specification is withdrawn in view of the applicant’s instant amendment to the specification to add a sequence listing incorporation by reference statement. See p. 13 of the substitute specification filed on July 21, 2022.

Claim Objections
	The objection to claim 7 is withdrawn in view of the applicant’s instant claim amendment.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4-6 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant claim amendment, which cancels claims 4-6.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn in view of the applicant’s instant claim amendment, which cancels claim 2.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 101 is withdrawn in view of the applicant’s instant claim amendment, which cancels claims 1, 2, and 4-6.

Claim Rejections - 35 USC § 102
The rejection of claims 4-6 under 35 U.S.C. 102(a)(1) is withdrawn in view of the applicant’s instant claim amendment, which cancels claims 4-6.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Steadman/Primary Examiner, Art Unit 1656